DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the application number 17/346305 filed on June 14, 2021.
Preliminary Amendment
A preliminary amendment was filed and accepted on August 18, 2021.
Claims 2 – 23 are pending.
Priority
This application is a continuation of application 16/046447 (now US Patent 11,159,632) which has a filing date of July 26, 2018 and claimed benefit for foreign priority based on an application 2017-148655 filed in the Japan Patent Office on July 31, 2017.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The instant application is given benefit of a priority date of 7/31/2017.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 6/14/2021 was filed concurrently with the mailing date of the application on 6/14/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 – 23 are rejected on the ground of non-provisional non-statutory anticipatory-type double patenting as being unpatentable over claims 1, 14, and 15 of U.S. Patent 11,159,632.  Although the conflicting claims are not identical, they are not patently distinct from each other because both sets of claims are directed to the same invention.  This is a non- provisional non-statutory anticipatory-type double patenting rejection since the claims directed to the same invention have been patented.
In regard to claim 21:
Application 17/346305
U.S. Patent 11,159,632
21. A device, comprising:
15. A system, comprising:
processing circuitry configured to:
a memory; and 
circuitry configured to:
receive, from a management server, a use restriction condition set by another device, the use restriction condition for restricting execution of a type of application by the processing circuitry;
obtain, from the memory, a plurality of use conditions for restricting use of a plurality of groups of applications in a first client device of a first user, each application being associated with at least one of the groups, each group being associated with at least one use condition of the plurality of use conditions;
obtain a use status of an application executable by the processing circuitry; and
obtain, via a communication network, a use status of each application included in a first group of groups in the first client device, wherein: 
the use status comprises information registered in each application subject to at least one use condition and includes at least one of use amounts, use times, use intervals, and use of message transmissions and receptions for the application running in a predetermined period in the first client device; and 
the use status for each application in the first group and subject to the same at least one use condition is accumulated to provide an obtained use status;
responsive to the use status of the application satisfying the use restriction condition, restrict execution of the application.
determine whether the obtained use status satisfies the at least one use condition associated with the first group, wherein the at least one use condition is satisfied if the obtained use status does not exceed an upper limit or violate a condition; and 
responsive to determining that the obtained use status does not satisfy the at least one use condition associated with the first group: 
send, via the communication network to a second client device of a second user different from the first user, a notification that the obtained use status does not satisfy the at least one use condition associated with the first group; and 
enable, via the communication network, the second user of the second client device to restrict the use of the first group in the first client device.

It is clear that all of the elements of the instant application 17/346305 (herein ‘305) claim 21 are to be found in U.S. Patent 11,159,632 (herein ‘632) claim 15 (as the instant application ‘305 claim 21 fully encompasses  Patent ‘632 claim 15).  The difference between ‘305 claim 21 and ‘632 claim 15 lies in the fact that the ‘632 claim includes many more elements and is thus much more specific.  Thus the invention of claim 15 of the ‘632 patent is in effect a “species” of the “generic” invention of ‘305 claim 21.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the ‘305 claim 21 is anticipated by claim 15 of ‘632, it is not patently distinct from ‘632 claim 15.
In regard to claim 22:
Application 17/346305
U.S. Patent 11,159,632
22. A method performed by circuitry of a device, the method comprising:
14. A method comprising:
receiving, from a management server, a use restriction condition set by another device, the use restriction condition for restricting execution of a type of application by the processing circuitry;

obtaining, by circuitry of a server, a plurality of use conditions for restricting use of a plurality of groups of applications in a first client device of a first user, each application being associated with at least one of the groups, each group being associated with at least one use condition of the plurality of use condition;
obtaining a use status of an application executable by the processing circuitry; and
obtaining, by the circuitry via a communication network, a use status of each application included in a first group of the groups in the first client device, wherein: 
the use status comprises information registered in each application subject to at least one use condition and includes at least one of use amounts, use times, use intervals, and use of message transmissions and receptions for the application running in a predetermined period in the first client device; and 
the use status for each application in the first group and subject to the same at least one use condition is accumulated to provide an obtained use status;
responsive to the use status of the application satisfying the use restriction condition, restricting execution of the application.
determining, by the circuitry, whether the obtained use status satisfies the at least one use condition associated with the first group, 
wherein the at least one use condition is satisfied if the obtained use status does not exceed an upper limit or violate a condition; 
responsive to determining that the obtained use status does not satisfy the at least one use condition associated with the first group: 
sending, by the circuitry via the communication network to a second client device of a second user different from the first user, a notification that the obtained use status does not satisfy the at least one use condition associated with the first group; and 
enabling, by the circuitry of the communication network, the second user of the second client device to restrict the use of the first group in the first client device.

It is clear that all of the elements of the instant application 17/346305 (herein ‘305) claim 22 are to be found in U.S. Patent 11,159,632 (herein ‘632) claim 14 (as the instant application ‘305 claim 22 fully encompasses  Patent ‘632 claim 14).  The difference between ‘305 claim 22 and ‘632 claim 14 lies in the fact that the ‘632 claim includes many more elements and is thus much more specific.  Thus the invention of claim 14 of the ‘632 patent is in effect a “species” of the “generic” invention of ‘305 claim 22.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the ‘305 claim 22 is anticipated by claim 14 of ‘632, it is not patently distinct from ‘632 claim 14.
In regard to claim 23:
Application 17/346305
U.S. Patent 11,159,632
23. A non-transitory computer-readable medium that stores computer executable instructions which, when executed by circuitry, causes the circuitry to:
1. A non-transitory computer-readable medium that stores a program, which when executed by circuitry of a server, causes the circuitry to:
receive, from a management server, a use restriction condition set by another device, the use restriction condition for restricting execution of a type of application by the processing circuitry;
obtain a plurality of use conditions for restricting use of a plurality of groups of applications in a first client device of a first user, each application being associated with at least one of the groups, each group being associated with at least one use condition of the plurality of use conditions
obtain a use status of an application executable by the processing circuitry; and
obtain, via a communication network, a use status of each application included in a first group of the groups in the first client device, wherein: 
the use status comprises information registered in each application subject to at least one use condition and includes at least one of use amounts, use times, use intervals, and use of message transmissions and receptions for the application running in a predetermined period in the first client device; and 
the use status for each application in the first group and subject to the same at least one use condition is accumulated to provide an obtained use status; 
determine whether the obtained use status satisfies the at least one use condition associated with the first group, wherein the at least one use condition is satisfied if the obtained use status does not exceed an upper limit or violate a condition; and
responsive to the use status of the application satisfying the use restriction condition, restrict execution of the application.
responsive to determining that the obtained use status does not satisfy the at least one use condition associated with the first group: 
send, via the communication network to a second client device of a second user different from the first user, a notification that the obtained use status does not satisfy the at least one use condition associated with the first group; and 
enable, via the communication network, the second user of the second client device to restrict the use of the first group in the first client device.







It is clear that all of the elements of the instant application 17/346305 (herein ‘305) claim 23 are to be found in U.S. Patent 11,159,632 (herein ‘632) claim 1 (as the instant application ‘305 claim 23 fully encompasses  Patent ‘632 claim 1).  The difference between ‘305 claim 23 and ‘632 claim 1 lies in the fact that the ‘632 claim includes many more elements and is thus much more specific.  Thus the invention of claim 1 of the ‘632 patent is in effect a “species” of the “generic” invention of ‘305 claim 23.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the ‘305 claim 23 is anticipated by claim 1 of ‘632, it is not patently distinct from ‘632 claim 1.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “the first circuitry of the first device is configured to . . .”, the second circuitry of the second device is configured . . . “ recited or referenced in claims 2 – 20; “processing circuitry configured to . . .” recited in claim 21; “. . . circuitry of a device . . .” recited in claim 22; “ . . . when executed by circuitry . . .”recited in claim 23.
Because these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification of the instant application shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  
(see Instant application specification Fig. 1, pages 3 – 4: ¶¶ [0020 – 0023])
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

35 USC § 101 Analysis
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 2 – 23  are directed to statutory subject matter.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing human activity) without significantly more.  The claimed invention is not directed to a judicial exception.  Instead, the claimed invention is directed to a technological improvement for managing the use of one or more applications sourced by a server in a computerized network and accessed by a first client device of a first user where a use condition for restricting use of a plurality of applications is obtained and compared with a obtained use status to determine whether the obtained use status satisfies the use condition, and responsive to that determination, sending a notification to a second user that has authority to restrict the use of the application(s) to the first user and/or the system automatically restricting the use of the application to the first user in the first client device.  The ordered combination of the elements and limitations bound the claimed invention to a specific and useful improvement for applying parental or managerial control over a child or employee over the use of computerized applications on a client device in the possession of that child or employee.  Therein the claimed invention is statutory under 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2 – 5, 8 – 10, 13 – 17, and 21 - 23 are rejected under 35 U.S.C. 103 as being unpatentable over Pesek et al. (U.S. 2015/0032887 A1; herein referred to as Pesek) in view of Day II (U.S. 2017/0149795 A1; herein referred to as Day).
In regard to claim 2, Pesek teaches a system, comprising(see Fig. 1, ¶ [0009] “. . . FIG. 1 is a block diagram of a system environment for monitoring application usage at a target device . . . “):
a first device (e.g. monitoring device) including first circuitry (¶ [0018] “ . . . The monitoring device 130 is a device used by a supervising entity to monitor the usage of the target device 120 and impose limitations on the use of the target device 120. The monitoring device 130 may be, for example, one or more of a smartphone, a laptop computer, a tablet computer, a desktop computer, a personal digital assistant (PDA), and a handheld computer. The monitoring device 130 is installed with software comprising a monitoring application 135. The monitoring application 135 communicates through the network 116 (e.g., Internet or LAN) to the server 110. The control application 125 installed on the target device 120 communicates through the network 116 to the server 110 to receive access limitations defined by the monitoring application 135  . . .”); and 
a second device (e.g. target device) including second circuitry (see ¶ [0017] “ . . The target device 120 is a device used by a supervised entity. The target device 120 may include any mobile device with communication capability, including but not limited to smartphones, tablet computers, gaming consoles, and personal digital assistants (PDA). The target device 120 is installed with software comprising a control application 125, as described below in detail with reference to FIG. 3. The target device 120 is also installed with software comprising other unrelated applications. The control application 125 may run in the background (i.e., as a daemon) and enables various access control and monitoring operations on the target device 120. One of many advantages of running control application 125 in the background is that there is no visible indication that the application is running. The supervised entity is allowed to enjoy the full features and functionality of the target device 120 unless explicitly blocked by the control application 125. Moreover, the control application 125 may be executed by the target device 120 as a system application, preventing removal of the control application 125 from the target device 120 . . .”), wherein the first circuitry of the first device (e.g. monitoring device 130)  is configured to transmit, to a management server (e.g. server 110), a use restriction condition (e.g. access restriction) for restricting execution of application executable by the second circuitry of the second device (see ¶ [0018] “ . . . The monitoring application 135 may also enable the supervising entity to specify access restrictions for the supervised entity's usage of the target device 120. Access restrictions may include time-based restrictions (e.g., restricting an amount of time the supervised entity can use one or more applications on the target device 120) or application-based restrictions (e.g., restricting the supervised entity from using or installing particular applications on the target device 120). The monitoring application 135 sends the access restrictions defined at the monitoring device 130 to the server 110 which are then received by the control application 125, which enforces the access restrictions on the target device 120. The monitoring application 135 may also provide real-time control of the target device 120 independently of the access restrictions by sending requests to the control application 125 (via the server 110) to determine a status of the target device 120, terminate a running application, prevent execution of the application, or entirely block access to the target device 120. . . .”), and the second circuitry of the second device (e.g. target device 120) is configured to (see ¶ [0029] “ . . . The control application 125 may be executed by the target device 120 as a system application, enabling the control application 125 to control activity related to other applications on the target device 120 and limiting the ability of the user of the target device 120 to terminate the control application 125 or modify the control application 125. . . .”):
receive the use restriction condition from the management server (see ¶ [0030] “ . . . The access restriction module 332 manages time and application access restrictions as defined by the control application and provided by the server 110 . . . “);
obtain a use status of an application executable by the second circuitry (see ¶ [0034] “ . . . The application management module 340 monitors usage of the applications on the target device 120, including launch, termination, and an amount of time the applications are used . . .”); and
responsive to the use status of the application satisfying the use restriction condition  (see ¶ [0037] “ . . The restriction enforcement module 344 receives access restrictions from the server 110 and stores the access restrictions on the target device 120. For example, the restriction enforcement module 344 caches the access restrictions on the target device 120 for offline access. The restriction enforcement module 344 may periodically communicate with the server 110 to retrieve updated access restrictions . . .”), restrict execution of the application executed by the second circuitry (see ¶ [0038] “ . . . The restriction enforcement module 344 enforces the access restrictions on the target device 120. For example, the restriction enforcement module 344 blocks the launch of applications that have been specifically restricted by the supervising entity, terminates applications when time access criteria have been reached, minimizes or hides non-active windows, or implements ad hoc requests from the monitoring device 130 to terminate access to a specified application on the target device 120. In one embodiment, the restriction enforcement module 344 distinguishes between applications executing in the foreground or background, and enforces time limit restrictions or performance usage tracking based on the distinction . . .”).
Pesek fails to explicitly teach a type of application.  However Day teaches a type of application (see ¶ [0395] “ . . . the computer system of any one of the aspects 1-5, wherein control operations of the child device comprises: accessing a list of restricted applications; identifying whether the plurality of applications includes one or more applications on the list of restricted applications; in response to a determination that the plurality of applications includes the one or more applications on the list of restricted applications, inhibiting one or more interactions with identified applications on the child mobile device . . .”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for allowing parents to view and track smart phone activities of their children, wherein the system can access and extract data from or about more than one of the smart phone's other software applications, including at least two of the following: a texting application, a social media application, an image application that facilitates transmission or reception of images, and a web browser application, as taught by Day, into a system and method for monitoring applications used on mobile computing devices, and in particular to monitoring application usage at target mobile devices via remote monitoring mobile devices so that restrictions on application access and usage can be specified, as taught by Pesek.  Such incorporation enables the Pesek platform to manage groups of applications at the target device.
In regard to claim 3, the combination of Pesek and Day teaches wherein the use status of the application relates to usage of applications, including the application, executed by the second circuitry corresponding to the type of application (see Pesek ¶ [0025] “ . . . The application management module 242 maintains an inventory list of applications installed on the target device 120. In one embodiment, the application inventory for a target device 120 is updated periodically based on communications received from the control application 125 executing on the target device 120. The application management module 242 provides the inventory to the monitoring device 130 for monitoring application usage and controlling the supervised entity's access to applications . . .”).
In regard to claim 4, the combination of Pesek and Day wherein the second circuitry (e.g. target device) is further configured to obtain, as the use restriction condition, a use amount upper limit (see Pesek Fig. 3, ¶ [0038]: “ . . . terminates applications when time access criteria have been reached . . .”) which is an upper limit of a use amount of the application permissible during a predetermined period e.g. performance usage tracking), 
obtain the use amount of the application in the predetermined period (see Pesek Fig. 3, ¶ [0034]: “ . . . “ . . . The application management module 340 monitors usage of the applications on the target device 120, including launch, termination, and an amount of time the applications are used . . .”), and responsive to the use amount exceeding the use amount upper limit (see Pesek Fig. 3, ¶ [0038]:” . . . The restriction enforcement module 344 enforces the access restrictions on the target device 120. For example, the restriction enforcement module 344 blocks the launch of applications that have been specifically restricted by the supervising entity . . .  minimizes or hides non-active windows, or implements ad hoc requests from the monitoring device 130 to terminate access to a specified application on the target device 120. In one embodiment, the restriction enforcement module 344 distinguishes between applications executing in the foreground or background. .  .”), restrict execution of the application (see Pesek Fig. 3, ¶ [0038] “. . .  and enforces time limit restrictions or performance usage tracking based on the distinction . . .).
In regard to claim 5, the combination of Pesek and Day teaches wherein the second circuitry(e.g. target device) is further configured to obtain, as the use restriction condition, a use time upper limit  (e.g. time limit for usage of an application)which is an upper limit of a use time of the application permissible during a predetermined period (see Fig. 3, ¶ [0039]: . . . For an access restriction specifying a time limit for usage of an application at the target device 120, the restriction enforcement module 344 monitors an amount of time the application is used to detect usage of the application exceeding the time limit . . . “),
obtain the use time(see Pesek ¶ [0038]: “ . . enforces time limit restrictions. . .“) of the application in the predetermined period(see Pesek ¶ [0039]: “ . . .  To enforce restrictions at the target device 120, the restriction enforcement module 344 compares the access restrictions to an invoked action at the target device 120 (e.g., launching an application) or an ongoing activity at the target device 120 (e.g., a continued usage of an application). . . .”), and
responsive to the use time exceeding the use time upper limit, (see Pesek ¶ [0039]: “. . . If the time limit is exceeded, the restriction enforcement module 344 takes an action such as warning the supervised entity about the time restriction . . .”), restrict execution of the application (see Pesek ¶ [0039]: “. . . or terminating the application).
In regard to claim 8, the combination of Pesek and Day teaches wherein the use restriction condition is set to apply to a particular user (e.g. user profile) of the second device (see Pesek ¶ [0024] “ . . . The user profile management module 238 receives access restrictions for each target device 120 executing the control application 125 from the monitoring application 135 of the monitoring device 130. The user profile management module 238 stores the access restrictions to a persistent storage. . ..”), and the second circuitry is further configured to (see Pesek Fig. 1 target device 120, Fig. 6 method for target device)
obtain, as the use restriction condition, an attribute information input to the application (see Pesek ¶ [0039]: “ . . .  To enforce restrictions at the target device 120, the restriction enforcement module 344 compares the access restrictions to an invoked action at the target device 120 (e.g., launching an application) or an ongoing activity at the target device 120 (e.g., a continued usage of an application). . . .”), 
compare the obtained attribute information with attribute information of the particular user stored in a memory of the second device (e.g. authenticating user credentials)(see Pesek Fig. 4, ¶ [0040] “ . . . FIG. 4 is a block diagram of the monitoring application 135, according to one embodiment. When the monitoring application 135 is first installed on the monitoring device 130, the supervising entity logs in with user credentials registered with the control application 125 installed on the target device 120. In one embodiment, the user credentials are sent to the server 110 for authentication. If the user credentials are authenticated, a logical relationship between the monitoring application 135 and the control application 125 is established on the server 110 which facilitates communication between the monitoring application 135 and the control application 125 via the server 110. . . “), and 
responsive to the obtained attribute information not matching the attribute information of the particular user (see Pesek ¶ [0031]” . . . The device management module 336 manages unique device identification and characteristics of the target device 120. The device management module 336 retrieves a globally unique identifier of the target device 120 when the control application 125 is installed on the target device 120, and provides the unique identifier to the monitoring device 130 or the server 110. In one embodiment, the device management module 336 also facilitates connectivity to the control application of the monitoring device 130 by managing a descriptive name applied to the target device 120 and personalized access credentials of a user of the control application . . .”), restrict execution of the application (see Pesek ¶ [0039]: “ . . . For an access restriction restricting the general usage of the target device 120, the restriction enforcement module 344 blocks further activity on the target device 120 until the restriction has been lifted. The restriction enforcement module 344 may also receive commands from the monitoring device 130 via the server 110 to terminate a currently-running application, uninstall an application, or other actions. In response to receive the commands, the restriction enforcement module 344 executes the action specified by the command . . .”).
In regard to claim 9, the combination of Pesek and Day teaches wherein the second circuitry (e.g. target device) is further configured (e.g. see Pesek Fig. 6) to obtain attribute information input by a user to the application (see Pesek  Fig. 4, ¶ [0042];” . . . the display module 430 provides an interface element to request a current status of the target device 120. For example, the supervising entity initiates an action via the interface element to determine the current status of the target device 120 . . .”), and notify the first device of the obtained attribute information (see Day - ¶ [0173] “ . . . All notifications or alerts can be set to real time, hourly, daily, or weekly summary reports. Notifications can be accompanied by icons or particular colors indicating a level of priority or urgency. They can also include icons indicating that the source of a notification is a software program such as those with one or more functions described herein . . .”).
The motivation to combine Pesek and Day is described for the motivation of claim 2 and is incorporated herein.  Additionally Day enables the platform to provide real-rime notifications when an application is restricted.
In regard to claim 10, the combination of Pesek and Day teaches wherein the second circuitry (e.g. target device) is further configured to (e.g. see Pesek Fig. 6)
responsive to the application being executed (see Pesek ¶ [0045]: “. . . The target device 120 monitors 502 usage of applications on the target device 120, including installation of applications, launch of applications, and amounts of time each application is executed in the foreground, as well as general idle time (i.e., device is on but no current application is running) usage of the target device 120 . . . “), obtain attribute information of a user stored in a memory of the second device (see Pesek ¶ [0045]: “ . . . Based on the monitored usage, the target device 120 generates usage statistics describing amounts of time each application on the target device 120 is used or time the target device is on but with no current application running. The target device 120 reports 504 the usage statistics and a list of applications installed on the target device 110 to the server. In one embodiment, the target device 120 reports 504 the usage statistics to the server 110 on a periodic basis (e.g., every 15 minutes, or every 100 events) while the target device 120 is online, and reports 504 identifiers of newly-installed applications to the server 110 when an application is installed. The target device 120 may remove the usage statistics from local storage after successfully reporting 504 the data to the server 110 . . .”), and 
store identification information of the application in the memory in association with the attribute information  (see Pesek ¶ [0046]: “  . . . The server 110 stores 506 the usage statistics and application list, and reports 508 the usage statistics and application list to the monitoring device 130 . . .”).
In regard to claim 13, the combination of Pesek and Day teaches wherein the second circuitry is further configured  (see Pesek Fig. 1 target device 120, Fig. 6 method for target device) to control display of an alert notification to a user of the second device (see Day ¶ [0223]: “ . . . FIG. 37 illustrates an embodiment of a dashboard user interface 3700 generated by the safety system 110. This dashboard interface 3700 can include functionality similar to, in addition to, or as alternative to embodiments described herein with respect to FIGS. 10A, and 11, 39, and 41, for example. In some embodiments, the safety system 110 can aggregate monitoring data from multiple sources in one place—a dashboard user interface such as the interface 3700. Thus, parents can efficiently review data regarding their children's smartphone usage, including messages third parties send to their children, by accessing and viewing the dashboard user interface 3700. The safety system 110 can visually sort data in the dashboard user interface 3700 based on one or more criteria. For example, the safety system 110 can display notifications according to a timeline 3701 as illustrated in FIG. 37. The safety system 110 can also highlight relevant portions (for example words like “drunk” or “pregnant”) of the notifications. In some embodiments, the safety system 110 can summarize each day's notifications in an alert summary bar 3730. The alert summary bar 3730 may include an indication of how many recent notifications have been generated related to one or more of the following categories, with a number displayed in association with icons representing the source and area of the alerts as follows: application software 3732, SMS 3734, internet (www) 3736, map 3738, and curfew 3740. Many of the views and interfaces illustrated herewith show numbers representing alerts; it can be helpful to set off the number against a visually contrasting background to make it more likely to be noticed and visible to a user. . . “).
The motivation to combine Day with Pesek is described for the rejection of claim 2 and is incorporated herein.  Additionally, Day provides a notification display that can run on both a target and monitoring device. 
In regard to claim 14, the combination of Pesek and Day teaches wherein the second circuitry controls display of the alert notification in a case that the use status satisfies the use restriction condition  (see Day ¶¶ [0131-0132]: “ . . . In addition to restrictions on viewing content, the user systems 130 may be blocked from sending messages or posting content in some applications. . . , the safety system 130 can alert a user and/or prohibit, inhibit, or block downloading and installation of certain applications. The safety system 130 can assess applications to be blocked using an application block list that may be defined by parents or dynamically maintained by a system administrator 108 or a third party system 104, and be accessible to the safety system 110, which can access and copy such a block list or comparison database periodically. . . . the safety system 130 can automatically send an alert or prepare a report when new applications are installed on a user system . . . “).
The motivation to combine Day with Pesek is described for the rejection of claim 2 and is incorporated herein.  Additionally, Day provides alerts to all devices when a restriction on the target or child device is satisfied and a function on the target / child device is blocked.
In regard to claim 15, the combination of Pesek and Day teaches wherein the second circuitry controls display of the alert notification in a case that use of the application approaches satisfying the use restriction condition (e.g. a curfew restriction on a child device) (see Day ¶ [0148] “ . . . schools may require all phones belonging to students to implement a curfew restriction on school property. The safety system 110 can identify that the user system 130 is within the property bounds of a school and automatically activate classroom curfew restrictions. Accordingly, the safety system 110 can customize the user system 110 based on locations and/or curfew settings. The safety system 110 can accordingly block access to applications and certain features of the user system 130 based on the curfew or grounding settings. Parents may enter these settings via one of the user interfaces described below. While the examples in this disclosure relate to children, these features may also be used by employers to control aspect of employee's phone usage during work time. Employers may want to disable access to web browsing or social networking links from user systems 130 during work hours. The safety system 110 can block these applications during a set time period or set locations. Employees may be able to access these application when they are away from work site. Similar functionality is also useful in a school setting. For example, an authorized and responsible school administrator may be able to oversee children's activities or limit use of smart phones. FIG. 4 illustrates views of an example safety system plugin that may be installed as a software application on a mobile device or smartphone (which can be a user system 130, for example). When the plugin is installed and running, it can present a curfew lockout view 410 during a designated curfew period. Selecting the “close” button 412 can result in a notification . . . “).
The motivation to combine Day with Pesek is described for the rejection of claim 2 and is incorporated herein.  Additionally, Day provides notification information to the devices when a time curfew is occurring.
In regard to claim 16, the combination of Pesek and Day teaches wherein the first circuitry is further configured to receive a notification indicating that the use status of the application approaches satisfying the use restriction condition (see Pesek  ¶ [0026] “ . . . The activity reporting module 246 receives usage activity reporting data from the target devices 120 and stores the activity reporting to a persistent storage. In response to requests received from the monitoring application 135 of the monitoring device 130, the activity reporting module 246 accumulates and collates relevant usage activity reporting data from the persistent storage. The requested information is transmitted to the monitoring application 135. In one embodiment, the activity reporting module 246 is also configured to determine a status of the target device 120 (e.g., whether the target device 120 is online, or an application is currently active on the target device 120). The activity reporting module 246 sends a status request to the target device 120 by, for example, a push notification, which then triggers the control application 125 of the target device 120 to send a response to the server 110. The activity reporting module 246 sends the response to the monitoring device 130, where the status of the target device 120 may be displayed to the supervising user. In one embodiment, if the activity reporting module 246 does not receive a response to the status request from the target device 120 within a specified period of time (e.g., 30 seconds), the activity reporting module 246 determines the target device 120 is offline. . . .”).
In regard to claim 17, the combination of Pesek and Day teaches wherein the first circuitry is further configured to receive a notification indicating that the use status satisfies the use restriction condition  (see Pesek  ¶ [0042] “ . . . The display module 430 displays application usage data collected at the target device 120 to the supervising entity. The display module 430 displays a list of applications installed on the target device 120 and the status of the target device 120 (e.g., whether the device is online or offline). If the target device 120 is offline, the display module 430 may display the last known application executed on the target device 120. If the target device 120 is online, the display module 430 may display an identifier of the currently-executing application. In one embodiment, the display module 430 provides an interface element to request a current status of the target device 120. For example, the supervising entity initiates an action via the interface element to determine the current status of the target device 120. In response, the display module 430 sends a status request to the server 110. The server 110 issues a push request to the specified target device 120. The target device 120, upon receipt of the push notification, determines the current status and responds to the server 110 with this information. The server 110 then returns the status to the monitoring application 135. The display module 430 displays the status to the supervising entity. . . “).
In regard to claim 21, Pesek teaches a device (e.g. see Fig.1 Target Device 120), comprising (see ¶ [0017] “. . . The target device 120 is a device used by a supervised entity. The target device 120 may include any mobile device with communication capability, including but not limited to smartphones, tablet computers, gaming consoles, and personal digital assistants (PDA). The target device 120 is installed with software comprising a control application 125, as described below in detail with reference to FIG. 3. The target device 120 is also installed with software comprising other unrelated applications. The control application 125 may run in the background (i.e., as a daemon) and enables various access control and monitoring operations on the target device 120. One of many advantages of running control application 125 in the background is that there is no visible indication that the application is running. The supervised entity is allowed to enjoy the full features and functionality of the target device 120 unless explicitly blocked by the control application 125. Moreover, the control application 125 may be executed by the target device 120 as a system application, preventing removal of the control application 125 from the target device 120. . . .”): 
processing circuitry configured to (see  ¶ [0055] “ .. . The example computer system 600 includes a processor 602 (e.g., a central processing unit (CPU), a graphics processing unit (GPU), a digital signal processor (DSP), one or more application specific integrated circuits (ASICs), one or more radio-frequency integrated circuits (RFICs), or any combination of these), a main memory 604, and a static memory 606, which are configured to communicate with each other via a bus 608 . . . “): 
receive, from a management server(see Fig.1 server 110, ¶ [0016] ” . . . one embodiment of the system comprises a server 110, a target device 120, and a monitoring device 130, which communicate through a network 116 . . .”), a use restriction condition (e.g. access restrictions –see ¶ [0006]) set by another device(see Fig. 1 monitoring device 130, ¶ [0018] ” . . . The monitoring device 130 is a device used by a supervising entity to monitor the usage of the target device 120 and impose limitations on the use of the target device 120 . . .”), the use restriction condition(e.g. .invoked action)  for restricting execution of application by the processing circuitry y(e.g. access restriction)  (see ¶ [0039] “ . . .   To enforce restrictions at the target device 120, the restriction enforcement module 344 compares the access restrictions to an invoked action at the target device 120 (e.g., launching an application) or an ongoing activity at the target device 120 (e.g., a continued usage of an application) . . .”); 
obtain a use status of an application executable by the processing circuitry(see ¶ [0018] “ . . . the monitoring application 135 retrieves real-time usage statistics from the server 110 which had been provided by the control application 125 to facilitate the monitoring of application usage on the target device 120. . . .”); and 
responsive to the use status of the application satisfying the use restriction condition(see ¶ [0005]:”. .. The control application periodically reports the application usage and installations to a monitoring application executing on the monitoring device, which displays a list of applications installed on the target device and amounts of time the applications have been used to a user of the monitoring device. . . .”), restrict execution of the application see ¶ [0006]:” . . . the control application terminates execution of applications that have been active for longer than a time limit, disallows use of or uninstalls restricted applications, or disallows use of the target device . . .”).
Pesek fails to explicitly teach a type of application.  However Day teaches a type of application (see ¶ [0395] “ . . . the computer system of any one of the aspects 1-5, wherein control operations of the child device comprises: accessing a list of restricted applications; identifying whether the plurality of applications includes one or more applications on the list of restricted applications; in response to a determination that the plurality of applications includes the one or more applications on the list of restricted applications, inhibiting one or more interactions with identified applications on the child mobile device . . .”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for allowing parents to view and track smart phone activities of their children, wherein the system can access and extract data from or about more than one of the smart phone's other software applications, including at least two of the following: a texting application, a social media application, an image application that facilitates transmission or reception of images, and a web browser application, as taught by Day, into a system and method for monitoring applications used on mobile computing devices, and in particular to monitoring application usage at target mobile devices via remote monitoring mobile devices so that restrictions on application access and usage can be specified, as taught by Pesek.  Such incorporation enables the Pesek platform to manage groups of applications at the target device.
In regard to claim 22, Pesek teaches a method performed by circuitry of a device (see Fig. 6, ¶ [0053] “. . . FIG. 6 is a block diagram illustrating components of an example machine able to read instructions from a machine-readable medium and execute them in a processor (or controller), as an example of a machine suitable for operating as the server 110. . .”), the method comprising (see ¶ [0062] “. . . Embodiments may also relate to a product that is produced by a computing process described herein. Such a product may comprise information resulting from a computing process, where the information is stored on a non-transitory, tangible computer readable storage medium and may include any embodiment of a computer program product or other data combination described herein. . .”): 
receiving, from a management server(see Fig.1 server 110, ¶ [0016] ” . . . one embodiment of the system comprises a server 110, a target device 120, and a monitoring device 130, which communicate through a network 116 . . .”), a use restriction condition(e.g. access restrictions –see ¶ [0006]) set by another device (see Fig. 1 monitoring device 130, ¶ [0018] ” . . . The monitoring device 130 is a device used by a supervising entity to monitor the usage of the target device 120 and impose limitations on the use of the target device 120 . . .”), the use restriction condition(e.g. .invoked action)  for restricting execution of application by the processing circuitry(e.g. access restriction)  (see ¶ [0039] “ . . .   To enforce restrictions at the target device 120, the restriction enforcement module 344 compares the access restrictions to an invoked action at the target device 120 (e.g., launching an application) or an ongoing activity at the target device 120 (e.g., a continued usage of an application) . . .”);
 obtaining a use status of an application executable by the processing circuitry(see ¶ [0018] “ . . . the monitoring application 135 retrieves real-time usage statistics from the server 110 which had been provided by the control application 125 to facilitate the monitoring of application usage on the target device 120. . . .”); and responsive to the use status of the application satisfying the use restriction condition(see ¶ [0005]:”. .. The control application periodically reports the application usage and installations to a monitoring application executing on the monitoring device, which displays a list of applications installed on the target device and amounts of time the applications have been used to a user of the monitoring device. . . .”), restricting execution of the application(see ¶ [0006]:” . . . the control application terminates execution of applications that have been active for longer than a time limit, disallows use of or uninstalls restricted applications, or disallows use of the target device . . .”).
Pesek fails to explicitly teach a type of application.  However Day teaches a type of application (see ¶ [0395] “ . . . the computer system of any one of the aspects 1-5, wherein control operations of the child device comprises: accessing a list of restricted applications; identifying whether the plurality of applications includes one or more applications on the list of restricted applications; in response to a determination that the plurality of applications includes the one or more applications on the list of restricted applications, inhibiting one or more interactions with identified applications on the child mobile device . . .”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for allowing parents to view and track smart phone activities of their children, wherein the system can access and extract data from or about more than one of the smart phone's other software applications, including at least two of the following: a texting application, a social media application, an image application that facilitates transmission or reception of images, and a web browser application, as taught by Day, into a system and method for monitoring applications used on mobile computing devices, and in particular to monitoring application usage at target mobile devices via remote monitoring mobile devices so that restrictions on application access and usage can be specified, as taught by Pesek.  Such incorporation enables the Pesek platform to manage groups of applications at the target device.
In regard to claim 23, Pesek teaches a non-transitory computer-readable medium that stores computer executable instructions which, when executed by circuitry (see Fig. 6, ¶ [0053] “. . . FIG. 6 is a block diagram illustrating components of an example machine able to read instructions from a machine-readable medium and execute them in a processor (or controller), as an example of a machine suitable for operating as the server 110. . .”), causes the circuitry to (see ¶ [0062] “. . . Embodiments may also relate to a product that is produced by a computing process described herein. Such a product may comprise information resulting from a computing process, where the information is stored on a non-transitory, tangible computer readable storage medium and may include any embodiment of a computer program product or other data combination described herein. . .”):
receive, from a management server (see Fig.1 server 110, ¶ [0016] ” . . . one embodiment of the system comprises a server 110, a target device 120, and a monitoring device 130, which communicate through a network 116 . . .”) , a use restriction condition (e.g. access restrictions –see ¶ [0006]) set by another device (see Fig. 1 monitoring device 130, ¶ [0018] ” . . . The monitoring device 130 is a device used by a supervising entity to monitor the usage of the target device 120 and impose limitations on the use of the target device 120 . . .”), the use restriction condition (e.g. .invoked action)  for restricting execution of application by the processing circuitry(e.g. access restriction)  (see ¶ [0039] “ . . .   To enforce restrictions at the target device 120, the restriction enforcement module 344 compares the access restrictions to an invoked action at the target device 120 (e.g., launching an application) or an ongoing activity at the target device 120 (e.g., a continued usage of an application) . . .”);
obtain a use status of an application executable by the processing circuitry (see ¶ [0018] “ . . . the monitoring application 135 retrieves real-time usage statistics from the server 110 which had been provided by the control application 125 to facilitate the monitoring of application usage on the target device 120. . . .”); and
responsive to the use status of the application satisfying the use restriction condition(see ¶ [0005]:”. .. The control application periodically reports the application usage and installations to a monitoring application executing on the monitoring device, which displays a list of applications installed on the target device and amounts of time the applications have been used to a user of the monitoring device. . . .”),, restrict execution of the application(see ¶ [0006]:” . . . the control application terminates execution of applications that have been active for longer than a time limit, disallows use of or uninstalls restricted applications, or disallows use of the target device . . .”).
Pesek fails to explicitly teach a type of application.  However Day teaches a type of application (see ¶ [0395] “ . . . the computer system of any one of the aspects 1-5, wherein control operations of the child device comprises: accessing a list of restricted applications; identifying whether the plurality of applications includes one or more applications on the list of restricted applications; in response to a determination that the plurality of applications includes the one or more applications on the list of restricted applications, inhibiting one or more interactions with identified applications on the child mobile device . . .”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for allowing parents to view and track smart phone activities of their children, wherein the system can access and extract data from or about more than one of the smart phone's other software applications, including at least two of the following: a texting application, a social media application, an image application that facilitates transmission or reception of images, and a web browser application, as taught by Day, into a system and method for monitoring applications used on mobile computing devices, and in particular to monitoring application usage at target mobile devices via remote monitoring mobile devices so that restrictions on application access and usage can be specified, as taught by Pesek.  Such incorporation enables the Pesek platform to manage groups of applications at the target device.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pesek et al. (U.S. 2015/0032887 A1; herein referred to as Pesek) in view of Day II (U.S. 2017/0149795 A1; herein referred to as Day) as applied to claims  2 – 5, 8 – 10, 13 – 17, and 21 - 23  in further view of Randazzo et al. (U.S. 2013/0143528 A1; herein referred to as Randazzo).
In regard to claim 6, the combination of Pesek and Day teaches wherein the second circuitry (e.g. target device) is further configured to (see Pesek Fig. 6).
The combination of Pesek and Day fails to explicitly teach obtain, as the use restriction condition, a time of day in which usage of the application is not permissible, obtain a record of the use time of day of the application, and responsive to the record indicating the use time of day of the application satisfies the use restriction condition, restrict execution of the application.  However Randazzo teaches obtain, as the use restriction condition, a time of day in which usage of the application is not permissible (see ¶ [0008]: “ . . . the disclosed subject technology also relates to a computer-implemented method for remote mobile device management pertaining to time based restrictions. The method includes receiving management information from a master user account that is associated with a remote mobile device, wherein the management information includes restriction activation information and a time of restriction, and receiving an indication of a start time of the time of restriction. The method further includes providing for the restriction of at least one device capability of the remote mobile device based on the restriction activation information and the indication of the start time. The method also includes receiving indication of an end time of the time of restriction and providing for restoration of the at least one device capability based on the indication of the end time . . .”),
obtain a record of the use time of day of the application (see ¶ [0015]: “ . . . The system also receives management information from the master user account that is associated with the remote mobile device, wherein the management information includes restriction activation information, a time of restriction, and a geographic boundary . . .), and 
responsive to the record indicating the use time of day of the application satisfies the use restriction condition ((see ¶ [0017]: “ . . . The system receives an indication of restriction when the remote mobile device is moving at a speed above a restriction threshold during the time of restriction when the remote mobile device enters the geographic boundary, provides for the restriction of at least one device capability of the remote mobile device based on the restriction activation information and the indication of restriction, receives an indication of non -restriction when the remote mobile device exits the geographic boundary, the time of restriction has passed, and decelerated, and provides for restoration of the at least one device capability based on the indication of non-restriction . . .”), restrict execution of the application (see ¶ [0028]:” . . . Remote mobile device management of the subject technology may be used to promote focus at work/school or prevent distraction during various period of the day by creating notifications or placing restrictions on the phone during certain hours, such as during work, school, or rest hours and/or while at the workplace or on campus. A master user, such as an employer or parent, may select which applications are restricted while the user is, for example, at work or school during a specific time, to prevent use of the device for game playing, social networking, and the like . . . .”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for monitoring and restricting the use of mobile devices, and more particularly to managing the receipt of notifications and enabling of restrictions for a remote mobile device by a third party using a remote interface, wherein a master user account that is associated with the remote mobile device can establish specific times of restriction for applications of the remote mobile device, as taught by Randazzo, into a system and method for monitoring applications used on mobile computing devices, and in particular to monitoring application usage at target mobile devices via remote monitoring mobile devices so that restrictions on application access and usage can be specified, wherein the system can access and extract data from or about more than one of the smart phone's other software applications, including at least two of the following: a texting application, a social media application, an image application that facilitates transmission or reception of images, and a web browser application, as taught by the combination of Pesek and Day.  Such incorporation provides the combined system to restrict access at specific times of day which can be useful for parental control of the remote mobile device.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pesek et al. (U.S. 2015/0032887 A1; herein referred to as Pesek) in view of Day II (U.S. 2017/0149795 A1; herein referred to as Day) as applied to claims  2 – 5, 8 – 10, 13 – 17, and 21 - 23 in further view of Beck et al. (U.S. 2014/0337997 A1; herein referred to as Beck).
In regard to claim 7, the combination of Pesek and Day teaches wherein the second circuitry is further configured to  (see Pesek Fig. 6).  
The combination of Pesek and Day fails to explicitly teach obtain, as the use restriction condition, a condition on transmission and reception of a message with another device using the application, obtain a transmission and reception status of the application, responsive to the transmission and reception status indicating that a message has been transmitted to or received from another device, restrict execution of the application.  However Beck teaches obtain, as the use restriction condition, a condition on transmission and reception of a message with another device using the application (“see abstract:” . . . means for selectively restricting transmission of data to or from the software application of interest over the communication network based on the determined categorization, wherein personally identifiable information is prevented from being transmitted by the software application of interest if the determined categorization indicates that transmission of date to or from the software application of interest is to be restricted . . . “),
obtain a transmission and reception status (e.g. whitelist, greylist, or blacklist) of the application (see Fig. 1, ¶ [0015]:” . . . the software application 110 selectively blocks data transmission to or from third party applications 120b, 120b, and 120c. The software application 110 selects whether to and the manner in which to block data transmission to or from any given third party application 120a, 120b, or 120c based on a category to which the third party software application 120a, 120b, or 120c belongs. According to one illustrative embodiment, each of the third party software applications 120a, 120b, and 120c belongs to one of three categories, referred to herein as a "Whitelist," a "Greylist," and a "Blacklist." For purposes of this illustrative embodiment, the third party application 120a belongs to the Whitelist, the third party software application 120b belongs to the Greylist, and the third party software application 120c belongs to the Blacklist . . .”),
responsive to the transmission and reception status (see Fig. 3, ¶ [0037]:” . . . FIG. 3 shows a flow diagram 300 showing in additional detail an exemplary method by which the software application selectively blocks data transmission to or from third party applications depending on the categories to which those third party applications belong . . .”)  indicating that a message has been transmitted to or received from another device (see  ¶ [0023]: “. . . The software application 110 may operate to selectively block the transmission of data to or from the third party applications 120a, 120b, or 120c, including advertisements and/or PII. The software application 110 determines whether to block and the manner by which to block data transmissions to or from the third party applications 120a, 120b, or 120c based on the category to which the third party application 120a, 120b, or 120c belongs. . .”), restrict execution of the application (see ¶ [0040]: “. . . If the user preference setting indicates that such data transmission is not allowed, the software application 110 displays a message to the child in step 382 that the third party application 120a, 120b, or 120c cannot be played . . .”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method that allow for software applications stored on a mobile device to be categorized based on their suitability for respective members of a family, and to selectively block data transmission to or from the software applications based on the category to which the software applications belong, as taught by Beck, into a system and method for monitoring applications used on mobile computing devices, and in particular to monitoring application usage at target mobile devices via remote monitoring mobile devices so that restrictions on application access and usage can be specified, wherein the system can access and extract data from or about more than one of the smart phone's other software applications, including at least two of the following: a texting application, a social media application, an image application that facilitates transmission or reception of images, and a web browser application, as taught by the combination of Pesek and Day.  Such incorporation enables restrictions to be set so that some applications cannot be sent data or receive data.  This is useful for parental control to restrict questionable or sensitive content from being transferred.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pesek et al. (U.S. 2015/0032887 A1; herein referred to as Pesek) in view of Day II (U.S. 2017/0149795 A1; herein referred to as Day) as applied to claims  2 – 5, 8 – 10, 13 – 17, and 21 - 23 in further view of Reagan et al. (U.S. 2014/0280934 A1; herein referred to as Reagan).
In regard to claim 11, the combination of Pesek and Day teaches wherein the second circuitry is further configured to (see Pesek Fig. 1 target device 120, Fig. 6 method for target device).
The combination of Pesek and Day fails to explicitly teach responsive to the attribute information not being stored in the memory, register the attribute information with the management server.  However Reagan teaches responsive to the attribute information being not stored in the memory (see ¶ [0035]: “. . . Certain data may be stored in a data store 126 of the memory 120 that is part of or otherwise accessible to the computing device 104. The illustrated data store 126 may be representative of multiple data stores. The data stored in the data store 126 may be associated with the operation of certain applications and/or functional entities described herein . . . “; see ¶ [0039]:” . . . The client application 124 may access resources from its associated data store 126 such as a device profile 212, at least one of the credentials 214, a device identifier 216, and other data. In some embodiments, the device profile 212 may include hardware, software, and security attributes that describe or otherwise identify the computing device 104. For instance, the device profile 212 may represent hardware specifications of the computing device 104, version and configuration information of various software programs and hardware components installed on the computing device 104, transport protocols enabled on the computing device 104, version and usage information of various other resources stored on the computing device 104, and/or any other attributes associated with the state of the computing device 104 . . .” ), register the attribute information with the management server  (see ¶ [0090]: “ . . .The management application 114 may identify the computing devices by accessing a listing of registered computing devices 104a-c associated with the entities sharing the common attribute.  In one non-limiting example, each passenger in a listing of passengers scheduled for a common airline flight may be associated with a respective smart phone, tablet computer, or other computing device registered to the passenger. In another non-limiting example, each of a group of students scheduled for the same course may be associated with a respective smart phone, tablet computer, or other computing device registered to the student. . .”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for remote device management where the remote devices are using common applications and are related by attributes that can be used to collaborate or restrict access with each other, as taught by Reagan, into a system and method for monitoring applications used on mobile computing devices, and in particular to monitoring application usage at target mobile devices via remote monitoring mobile devices so that restrictions on application access and usage can be specified, wherein the system can access and extract data from or about more than one of the smart phone's other software applications, including at least two of the following: a texting application, a social media application, an image application that facilitates transmission or reception of images, and a web browser application, as taught by the combination of Pesek and Day.  Such incorporation enables aces restrictions for applications to be coordinated among multiple devices.

Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pesek et al. (U.S. 2015/0032887 A1; herein referred to as Pesek) in view of Day II (U.S. 2017/0149795 A1; herein referred to as Day) as applied to claims  2 – 5, 8 – 10, 13 – 17, and 21 - 23  in further view of Fujioka (U.S. 2013/0254660 A1; herein referred to as Fujioka).
In regard to claim 12, the combination of Pesek and Day teaches wherein the second circuitry (e.g. target device) is further configured (see Pesek Fig. 6).
The combination of Pesek and Day fails to expclitly teach to obtain a use history of the application for a predetermined period corresponding to the use restriction condition, determine whether the application use history satisfies the use restriction condition for the predetermined period, and responsive to determining that the application use history does not satisfy the use restriction condition, provide a reward available in the application to a user using the application.  However Fujioka teaches to obtain a use history of the application for a predetermined period (e.g. monitor time and usage) corresponding to the use restriction condition (see  ¶¶ [0099-0100]” . . . a user is provided with the default OS environment that allows them to have unrestricted access to all applications and content; to access the tablet's settings; to configure access controls for other users (e.g., Kid Mode); and to have unrestricted access to content acquisition facilities such as an online app store, music store of video store; and to make purchases with one-click. According to some embodiments, a parent, or supervisory user, can monitor their child's time and usage of content in Kid Mode by viewing reports and analytics. In addition, a parent can allow or restrict their child's access in Kid Mode to certain apps, games or types of content via a series of on/off switches or other indications of whether access is enabled. In some embodiments, monitoring and configuration capabilities may be implemented via an online Parental Dashboard that is accessible via the Internet . . .”), 
determine whether the application use history satisfies the use restriction condition for the predetermined period (see  ¶¶ [0111-0113]” . . . Child Monitoring Manager offers access, usage, and time tracking for all activities in Kid Mode. In some embodiments, the Child Monitoring Manager is linked with an online Parental Dashboard service accessible via the Internet to provide real time web based reports. In some embodiments, the Child Monitoring Manager further provides monitoring of results of the use of contents, tests, performance assessments, and other user interaction with content. In addition to being used immediately for use in conjunction with an adaptive learning system, as described herein, the monitored results can also be uploaded to a remote facility such as a server where more extensive performance analysis can be conducted.   4. Application Manager In exemplary embodiments, Application Manager provides the ability to manage and limit access for applications via Add Apps interface based on individual user profiles. This allows authorized sets of applications to be made available in the Kid Mode. The authorized sets of applications available in Kid Mode may be curated by a service provider or by a parent or other authority figure so that they are identified to be appropriate for an age or gender group or other subgroup of user . . .”), and 
responsive to determining that the application use history does not satisfy the use restriction condition, provide a reward available in the application to a user using the application  (see ¶¶ [0224-0225] “ . . . he insight and recommendation engine 709 includes features such as real-time monitoring of progress and performance against standards, data-mining analysis at 4 to 5 levels of granularity, direct access to summary indicators of performance, tracking of achievements and rewards, tracking of practice time and usage, and recommendation of instructional items, additional practice or courseware based on the needs of the user, as further described below.  The insight and recommendation engine 709 provides real-time monitoring of progress and performance against standards. The monitoring includes collecting in real-time user level data from the native application and stored in the cloud, compiling the data according to standardized key performance indicators and automatically updating the monitoring interface. In addition to comparison to proficiency standards, user performance can be compared to personalized standards defined by the supervising user or to peer-group performance benchmarks. . .  .”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for controlling access to application programs and offering rewards and incentives for users involved in positive behaviors concerning the applications being executed on a device, as taught by Fujioka, into a system and method for monitoring applications used on mobile computing devices, and in particular to monitoring application usage at target mobile devices via remote monitoring mobile devices so that restrictions on application access and usage can be specified, wherein the system can access and extract data from or about more than one of the smart phone's other software applications, including at least two of the following: a texting application, a social media application, an image application that facilitates transmission or reception of images, and a web browser application, as taught by the combination of Pesek and Day.  Such incorporation enables a reward mechanism to be initiated in the application based on the policies of the usage. 
In regard to claim 18, the combination of Pesek and Day teaches further comprising the management server, wherein the management server includes third circuitry configured to (see Pesek ¶ [0053] “ . . . FIG. 6 is a block diagram illustrating components of an example machine able to read instructions from a machine-readable medium and execute them in a processor (or controller), as an example of a machine suitable for operating as the server 110, the target device 120, or the monitoring device 130. Specifically, FIG. 6 shows a diagrammatic representation of a machine in the example form of a computer system 600 within which instructions 624 (e.g., software) for causing the machine to perform any one or more of the methodologies discussed herein may be executed. In alternative embodiments, the machine operates as a standalone device or may be connected (e.g., networked) to other machines. In a networked deployment, the machine may operate in the capacity of a server machine or a client machine in a server-client network environment, or as a peer machine in a peer-to-peer (or distributed) network environment. . . “)
The combination of Pesek and Day fails to explicitly teach  grant a reward to a user of the application executable by the second circuitry in a case that the use status of the application does not satisfy the use restriction condition.  However Fujioka teaches grant a reward to a user of the application executable by the second circuitry in a case that the use status of the application does not satisfy the use restriction condition. (e.g. reward and redemption goal setting application) (see ¶ [0240] “ . . . FALS, as a platform, leverages eco-system applications to enable some of the functions described above, such as a child-safe store where virtual coins can be redeemed for rewards, and a planning and goal-setting application that organizes commitments between the user and the supervising users. The FALS also enables, through authorization and configuration systems, monitoring and controlling behaviors with third-party-provided instructional applications that are not directly part of the FALS, such as third-party games and applications. In addition, the FALS enables third-party applications and accessories to be seamlessly integrated into some of the FALS functions, such as the recommendations, supervisor monitoring, and the reward and redemption system. These enablers allow to provide control, data capture, monitoring and incentives towards the educational purpose of FALS. The FALS platform supports a wide range of content types and formats, including paper, digital books, interactive textbooks and workbooks, audio and video material as well as applications. . . “).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for controlling access to application programs and offering rewards and incentives for users involved in positive behaviors concerning the applications being executed on a device, as taught by Fujioka, into a system and method for monitoring applications used on mobile computing devices, and in particular to monitoring application usage at target mobile devices via remote monitoring mobile devices so that restrictions on application access and usage can be specified, wherein the system can access and extract data from or about more than one of the smart phone's other software applications, including at least two of the following: a texting application, a social media application, an image application that facilitates transmission or reception of images, and a web browser application, as taught by the combination of Pesek and Day.  Such incorporation enables a reward mechanism to be initiated in the application based on the policies of the usage. 
Claims 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pesek et al. (U.S. 2015/0032887 A1; herein referred to as Pesek) in view of Day II (U.S. 2017/0149795 A1; herein referred to as Day) as applied to claims  2 – 5, 8 – 10, 13 – 17, and 21 - 23  in further view of Jayanti-Venkata et al. (U.S. 2016/0087854 A1; herein referred to as Jayanti)
In regard to claim 19, the combination of Pesek and Day teaches wherein the first circuitry (monitoring device or parent device) is further configured (see Pesek Fog. 6)
the second circuitry (target device or child device) is further configured to
The combination of Pesek and Day fails to explicitly teach to transmit, to the management server, an instruction to remove the use restriction condition, and the second circuitry is further configured to stop restriction of the execution of the application in response to receiving the instruction.  However Jayanti teaches to transmit, to the management server, an instruction to remove the use restriction condition (see ¶ [0165]” . . Data structure 730 is an example of a change event object for a type of change event categorized as an application change. Field 732 (“type of change event”) in data structure 730 may include information identifying an “application change” as one type of change event. Examples of an application change may include, without restriction, adding an application to a catalog of applications accessible to the plurality of remote devices, removing an application from the catalog, modifying a version of an application in the catalog, changing access to the applications, changing access to applications that can be pushed to a remote device, or other type of changes to an application. . . .”), and to stop restriction of the execution of the application in response to receiving the instruction (see ¶¶ [0161-0162]” . . . Field 718 (“Application Update”) in data structure 710 may include information identifying applications that have changed for the policy change. In some embodiments, the policy change class may define the applications that are added or removed for a policy.  Field 720 (“Settings Update”) in data structure 710 may include information identifying settings (e.g., synchronization settings) that have changed for the policy change. In some embodiments, the policy change class may define the settings that are added or removed for a policy. . . “).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for communicating to remote devices information about change events related to changes in access to an enterprise system. A device access management system may facilitate communication about a change event to the remote devices. Information about a change event may be stored in a change event object based on the type of change event (e.g., a policy change, an application change, and a settings change, as taught by Jayanti, into a system and method for monitoring applications used on mobile computing devices, and in particular to monitoring application usage at target mobile devices via remote monitoring mobile devices so that restrictions on application access and usage can be specified, wherein the system can access and extract data from or about more than one of the smart phone's other software applications, including at least two of the following: a texting application, a social media application, an image application that facilitates transmission or reception of images, and a web browser application, as taught by the combination of Pesek and Day.  Such incorporation enables changes to the access rules to be performed in real time.
In regard to claim 20, the combination of  Pesek and Day teaches wherein the first circuitry (monitoring device or parent device)is further configured to transmit, to the management server, an instruction to adjust the use restriction condition (see Day ¶ [0144]” . . . FIG. 3E shows four views of a mobile application setup process. For example, setting up a child device (after choosing the option of “my child,” see view 346) can include the technical process steps illustrated here. These views can result after pressing an OK button as seen in the curfew disable message screen 358 and generally after the sequence shown in the views of FIG. 3D. A preparing SMS data view 360 can indicate that the software is accessing, cataloguing, and/or otherwise preparing SMS data to be reported and formatted for a parent portal, for example. An uploading messages view 362 can indicated that the prepared data is being transferred to a server over the network 102. A syncing curfews view 364 can indicated that the software is adjusting control functionality on the device shown here, and an uploading apps data view 368 can indicate that the software is reviewing installed applications and transferring that information to a server accessible over a network 102. An analysis step (see analysis module 112, for example) can then be performed by the server on any data uploaded to the server . . .”) , and 
the second circuitry( e.g. target device or child device) is further configured to (see Pesek Fig. 6).
The combination of Pesek and Day fails to explicitly teach  responsive to the use status of the application not satisfying the use restriction condition adjusted after reception of the instruction, remove a restriction of execution of the application.  However Jayanti teaches responsive to the use status of the application not satisfying the use restriction condition adjusted after reception of the instruction (see ¶ [0161] “ . . . Field 718 (“Application Update”) in data structure 710 may include information identifying applications that have changed for the policy change. In some embodiments, the policy change class may define the applications that are added or removed for a policy . . .”) , remove a restriction of execution of the application (see ¶ ¶ [0115-0116]” . . . A computing node may remove a change event entry from change event queue 124 when that computing node has completed the action process for the endpoint devices identified in the change event entry. In the example shown in FIG. 3, computing node 222-1 may perform operations 340 to determine whether the action process has completed for each endpoint device in set of devices 306. Because endpoint device 312 of set of devices 306 has not communicated acknowledgement for change event 1, computing nodes 222-1 may refrain from removing change event entry 302 from change event queue 124. Change event entry 302 is not removed from change event queue 124 and persists on change event queue 124 until endpoint device 312 indicates acknowledgement of change event 1.  In some embodiments, computing node 222-1 may indicate a status of a change event in change event entry 302. Computing node 222-1 may attempt to retry execution of action process 1 for endpoint devices (e.g., endpoint device 312) that are unresponsive. The number of retries may be determined based on change event entry 302, which is defined by device access management system 120. Upon determining that the number of retries has been reached for retrying execution of an action process, computing node 222-1 may remove (e.g., de-queue) change event entry 302 from change event queue 124. Computing node 222-1 may store information in an error log (e.g., a server audit record) indicating that an action process was not completed for endpoint device 312. . . “).
The motivation to combine Jayanti with the combination of Pesek and Day is described for the rejection of claim 19 and is incorporated herein.  Additionally Jayanti provides a process to enable an application preciously restricted to be unrestricted. 
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure.  They are listed on the PTO-892 accompanying this action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES N FIORILLO/Examiner, Art Unit 2444